40 N.Y.2d 814 (1976)
In the Matter of Abraham Thompson, Appellant,
v.
New York State Board of Elections, Respondent, and John E. Flynn, Respondent.
Court of Appeals of the State of New York.
Argued September 1, 1976.
Decided September 2, 1976.
Prescott C. Sook for appellant.
John J. Keohane and Kenneth E. Riddett for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs. The present proceeding was not instituted within the 14-day period required by subdivision 1 of section 330 of the Election Law. Service by mailing was incomplete under the particular statute so long as the persons to be so served did not receive delivery within the 14-day period. (See Matter of Burton v Coveney, 32 N.Y.2d 842; Matter of Squitieri v Power, 25 N.Y.2d 801; cf. Matter of Butler v Hayduk, 37 N.Y.2d 497, esp 500.)